IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-50874
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JESSE A. MENDOZA,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-96-CR-327-1
                        - - - - - - - - - -
                           June 11, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Jesse Mendoza appeals his convictions for importation of

marijuana and possession of marijuana with intent to distribute.

Mendoza argues that the evidence was insufficient to support his

convictions and that the district court erred in admitting his

statement to a U.S. Customs agent that he wanted to plead guilty.

Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.   The

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50874
                                 -2-

evidence was sufficient for a reasonable jury to find Mendoza

guilty beyond a reasonable doubt.    See United States v. Lopez, 74

F.3d 575, 577 (5th Cir.), cert. denied, 116 S. Ct. 1867 (1996).

Nor did the district judge err by admitting the complained-of

statement.    See United States v. Keith, 764 F.2d 263, 265 (5th

Cir. 1985).

     AFFIRMED.